Citation Nr: 1722547	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a separate evaluation for bladder impairment, claimed as urinary frequency and hesitancy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Based on findings in the record, in April 2015, the Board expanded the issue of entitlement to an increased rating for a lumbar spine disability to include entitlement to a separate rating for bladder impairment, claimed as urinary frequency and hesitancy and remanded the issue for further development to include a VA opinion.  The issue has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

At an August 2015 VA examination, the examiner stated it was less likely than not the Veteran's polyuria was proximately due to or the result of the Veteran's service-connected low back disability.  The rationale provided was that the service treatment records (STR's) are silent for urinary complaints and the Veteran's description is that of extensive polyuria which the examiner found does not have a clear physiologic basis.  The examiner also opined it was less likely as not the Veteran's polyuria was aggravated beyond its natural progression by the service-connected low back disability.  The rationale provided is that there's no clear reason to explain the Veteran's polyuria and no reason the service-connected back disability would suddenly cause the degree of symptomatology the Veteran describes absent other neurological findings such as weakness or numbness.  

Unfortunately, the Board finds the August 2015 VA opinion inadequate.  The examiner provided a negative opinion on whether the Veteran's polyuria was caused by his service-connected low back disability based on the fact that there was no mention of urinary problems in service.  However, the lack of treatment in service is not disqualifying for a direct or secondary service connection claim.  The record reflects that in 2010 during a mental health consultation, the Veteran reported problems with urination, including increased frequency and hesitancy in relation to flare-ups of pain due to his service-connected low back disability.  The examiner also provided a negative opinion on whether the Veteran's polyuria was aggravated by his service-connected low back disability.  In the rationale, the examiner stated there was no reason the Veteran's back disability would suddenly cause his reported urinary symptoms absent neurological findings of weakness or numbness, however the Veteran has reported bilateral lower leg numbness since 2013 and is currently service-connected for bilateral lower extremity radiculopathy related to his lumbar spine disability.

As it is still unclear whether the Veteran's polyuria was caused by or aggravated by his service-connected lumbar spine disability, a supplemental VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the electronic claims file to the August 2015 VA examiner for a supplemental opinion to determine whether polyuria is related to service-connected lumbar spine disability.  If the examiner who conducted the September 2016 examination is unavailable, the examination should be completed by another appropriate medical professional.  The Veteran should not be scheduled for an examination unless the examiner deems it necessary.  The examiner should provide complete rationale for all conclusions reached.  

The examiner is asked to provide an opinion on the following:  

a) Whether it is as least as likely as not (50 percent probability or greater) that polyuria was caused by the Veteran's service-connected lumbar spine disability.

b) Whether it is as least as likely as not (50 percent probability or greater) that polyuria was aggravated by the Veteran's service-connected lumbar spine disability.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).

2.  The AOJ should review the medical examination obtained above to ensure that the remand directives have been accomplished.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




